Exhibit 10.4

 
Lexmark International, Inc.
20XX-20XX Long-Term Incentive Plan


Award Agreement


This Long-Term Incentive Plan (the "LTIP") Award Agreement (“Agreement”) between
Lexmark International, Inc., a Delaware corporation (the "Company"), and the
person specified on the signature page (the "Participant") is entered into as of
the date set forth on the signature page hereof.


This Agreement is only a summary of the principal terms governing the LTIP.  The
LTIP is subject in all respects to the terms of the Lexmark International, Inc.
2013 Equity Compensation Plan (the “Plan”). In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.  It is important that the Participant read and
understand the Plan and not rely solely on the brief description that
follows.  All capitalized terms used but not defined herein shall have the
meaning set forth in the Plan.


Overview


The LTIP is designed to reward the achievement of a specific performance measure
over a three-year period.  The Compensation and Pension Committee of the Board
of Directors of the Company (the “Committee”) established the Performance
Measure, as defined below, for the performance period beginning January 1, 20XX
and ending December 31, 20XX (the “Performance Period”).


Depending upon the Company's attainment of the Performance Measure, the
Participant may be eligible to receive a payment under the LTIP, as set forth
below.


Performance Measure


The Committee has established the Company’s relative Total Shareholder Return
(“TSR”) measured against the average TSR of the companies in the S&P MidCap
Technology Index as the performance measure for the Performance Period (the
“Performance Measure”).  The calculation of TSR for the Company and for the
companies in the S&P MidCap Technology Index, will reflect the appreciation
(depreciation) in the average closing stock prices of the Company and the
companies in the S&P MidCap Technology Index for the 60-day period ending
December 31, 20XX (the “Initial Price”) and the average closing stock prices for
the 60-day period ending December 31, 20XX (the “Closing Price”), assuming that
any dividends paid are reinvested on the date such amounts are paid to their
respective shareholders.


Target Opportunity


The LTIP awards are denominated in cash, but in the Committee’s sole discretion
may be paid in cash, the Company’s Class A Common Stock or a combination of cash
and the Company’s Class A Common Stock. For the Performance Period, your target
award is [INSERT TARGET] (“Target”).


The chart below illustrates how the LTIP awards will be calculated.


TSR Percentile Rank within the S&P Mid-Cap Technology Index:
Less than 25th
25th
40th
50th
60th
70th
80th
90th or greater
LTIP Payment as a % of Target:
0%
25%
50%
100%
125%
150%
175%
200%



To the extent the Company’s TSR during the Performance Period ranks in a
percentile between the 25th and 90th percentile of the S&P MidCap Technology
Index, then the LTIP payment shall be interpolated

 
 

--------------------------------------------------------------------------------

 



between the corresponding LTIP payment amounts, set forth above.  For example,
if the Company’s TSR percentile rank within the S&P MidCap Technology Index for
the Performance Period is at the 45th percentile, the Participant shall be
eligible to receive an LTIP payment equal to 75% of the Participant’s Target,
subject to reduction in the Committee’s sole discretion.


Committee Discretion


The Committee may use its sole discretion in determining the amount of any
payment, or no payment, to Participants under the LTIP and whether to reduce
(but not increase) the amount of any payment based on any factors it deems
appropriate.


Payout Timing


The Committee intends to review and approve the attainment of the Performance
Measure following the end of the three-year Performance Period.  This review is
expected to occur in a 20XX Committee meeting.  Payments will be made only after
the Committee approval has occurred, and any such payments will be made no later
than March 15, 20XX.


Separation from Service


Except in the event of the death, Disability or Retirement (as defined below) of
the Participant during the Performance Period, the Participant must be employed
at the end of the Performance Period (December 31, 20XX) to be eligible to
receive a payout.  If the Participant should have a separation from service (as
defined below) due to death, Disability or Retirement during the Performance
Period, the payout, if any, is achieved based on the Company’s TSR percentile
rank within the S&P MidCap Technology Index as of the end of the Performance
Period, and will be prorated based on the number of complete months of service
performed during the Performance Period prior to the separation from service due
to death Disability or Retirement divided by 36, and will be made only after
Committee approval has occurred after the end of Performance Period, and any
such payments will be made no later than March 15, 20XX.  For purposes of the
LTIP, “Retirement” means termination of employment on or after the date the
Participant attains (i) age 65 or (i) age 55, provided the Participant has 15
years of continuous service with the Company and its Subsidiaries on such date.
For purposes of the LTIP, “separation from service” shall mean a separation from
service from the Company or its Subsidiaries for purposes of Code Section 409A,
using the default provisions set forth in Section 1.409A-1(h) of the Treasury
Regulations, or any successor regulation thereto.


Change in Control


In the event of a Change in Control during the Performance Period, the
Participant shall be entitled to a payout, as soon as practicable after the
Change in Control, equal to the greater of Target or the actual attainment of
the Company’s TSR measured against the S&P MidCap Technology Index as of the
date of the Change in Control, and will be prorated based on the number of
complete months of service performed during the Performance Period prior to the
Change in Control divided by 36.  If a Change in Control occurs after the
Performance Period ends, but prior to the date of payment, the Participant’s
payout, if any, shall be based on actual attainment of the Company’s TSR
measured against the S&P MidCap Technology Index for the Performance Period.


Forfeiture of the Award


The Participant acknowledges that this opportunity for a long-term incentive
award has been granted as an incentive to the Participant to remain employed by
the Company or one of its Subsidiaries and to exert his or her best efforts to
enhance the value of the Company and its Subsidiaries over the long-term.
Accordingly, the Participant agrees that if he or she (a) within 12 months of a
separation from service with the Company, or its Subsidiaries, accepts
employment with a competitor of the Company or one of its Subsidiaries or
otherwise engages in competition with the Company or one of its Subsidiaries, or
(b) within 36 months of a separation from service with the Company, or its
Subsidiaries, directly or indirectly,

 
2

--------------------------------------------------------------------------------

 



disrupts, damages, interferes or otherwise acts against the interests of the
Company or one of its Subsidiaries, including, but not limited to, recruiting,
soliciting or employing, or encouraging or assisting the Participant's new
employer or any other person or entity to recruit, solicit or employ, any
employee of the Company or one of its Subsidiaries without the Company's prior
written consent, which may withheld in its sole discretion, or (c) within 36
months of a separation from service with the Company, or its Subsidiaries,
disparages, criticizes, or otherwise makes any derogatory statements regarding
the Company or its Subsidiaries or their directors, officers or employees, or
(d) discloses or otherwise uses confidential information or material of the
Company or one of its Subsidiaries, each of these constituting a harmful action,
then the Participant shall immediately repay to the Company the full amount of
the award received under the terms and conditions of the LTIP.  The Committee
shall have the right not to enforce the provisions of this paragraph with
respect to the Participant.


Participant agrees to be fully liable for any remedies available at law or in
equity, including, but not limited to, injunctive relief, for any breach of this
above described covenant, promise and agreement.  Participant agrees to
reimburse the Company for all costs and expenses, including attorneys’ fees,
incurred by the Company in enforcing the obligations of Participant.  This
entire provision shall survive the termination of the Agreement and, in no
manner, shall the remedies described herein be considered as the Company’s
exclusive or entire remedy for Participant’s breach, non-compliance or violation
of this Agreement or any other agreement that Participant may have entered into
with the Company.


Tax Withholding


In the event that the payout of the award is made in Class A Common Stock of the
Company, delivery of such stock shall not be made unless and until the
Participant, or, if applicable, the Participant’s beneficiary or estate, has
made appropriate arrangements for the payment to the Company of an amount
sufficient to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other tax requirements, as determined by the Company.  To
satisfy the Participant’s applicable withholding and other tax requirements, the
Company may, in its sole discretion, withhold a number of shares of Class A
Common Stock having an aggregate Fair Market Value on the payout date equal to
the applicable amount of such withholding and other tax requirements, subject to
any rules adopted by the Committee or required to ensure compliance with
applicable law, including, but not limited to, Section 16 of the Securities
Exchange Act of 1934, as amended.  Any cash payment made under this Agreement
shall be made net of any amounts required to be withheld or paid with respect
thereto (and with respect to any shares of Class A Common Stock delivered
therewith) under any applicable U.S. federal, state and local and non-U.S. tax
withholding and other tax requirements.


Transferability


Unless otherwise provided in accordance with the provisions of the Plan, the
award granted pursuant to this Agreement may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated by the Participant, other than
by will or the laws of descent and distribution.  The term “Participant” as used
in this Agreement shall include any permitted transferee.


Interpretation; Construction


All powers and authority conferred upon the Committee pursuant to any term of
the Plan or this Agreement shall be exercised by the Committee, in its sole
discretion.  All determinations, interpretations or other actions made or taken
by the Committee pursuant to the provisions of the Plan or this Agreement shall
be final, binding and conclusive for all purposes and upon all persons and, in
the event of any judicial review thereof, shall be overturned only if arbitrary
and capricious.  The Committee may consult with legal counsel, who may be
counsel to the Company or any of its Subsidiaries, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.

 
3

--------------------------------------------------------------------------------

 



Amendment


The Committee shall have the right to alter or amend the LTIP and this Agreement
in its sole discretion, from time to time, as provided in the Plan in any manner
for the purpose of promoting the objectives of the Plan, provided that no such
amendment shall materially impair the Participant's rights under the LTIP
without the Participant's consent; provided, however, the Participant’s consent
shall not be required for any amendment that impairs the Participant’s rights if
the amendment is required by law. Subject to the preceding sentence, any
alteration or amendment to the LTIP by the Committee shall, upon adoption by the
Committee, become and be binding and conclusive. The Company shall give written
notice to the Participant of any such alteration or amendment of the LTIP as
promptly as practical after the adoption.  This Agreement may also be amended in
writing signed by both an authorized representative of the Company and the
Participant.


No Guarantee of Employment or Future Incentive Awards


Nothing in the Plan or the LTIP shall be deemed to:


(a)  
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the Participant's employment at any time for any reason, with or
without cause;



(b)  
confer upon the Participant any right to continue in the employ of the Company
or any Subsidiary; or



(c)  
provide Participant the right to receive any Incentive Awards under the Plan in
the future or any other benefits the Company may provide to some or all of its
employees.



Internal Revenue Code Section 162(m)


The award opportunities set forth in this Agreement are intended to constitute
“qualified performance-based compensation” within the meaning of Section
1.162-27(e) of the Treasury regulations.  The Committee will certify the
achievement of the performance measures described above.


Internal Revenue Code Section 409A


The parties intend for the awards under this Agreement to comply with the
requirements of Code Section 409A and the Treasury regulations or other guidance
issued thereunder.  Notwithstanding any provision of the Agreement to the
contrary, the Agreement shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden.


Assignability


Neither this Agreement nor any right, remedy, obligation or liability arising
hereunder or by reason hereof shall be assignable by the Company or the
Participant without the prior consent of the other party.


Applicable Law


The LTIP and this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the law that might be
applied under principles of conflict of laws and excluding any conflict or
choice of law rule or principle that may otherwise refer construction or
interpretation of the LTIP or this Agreement to the substantive law of another
jurisdiction.


Jurisdiction


The Participant hereby irrevocably and unconditionally submits to the
jurisdiction and venue of the state courts of the Commonwealth of Kentucky and
of the United States District Court of the Eastern District of Kentucky located
in Fayette County, Kentucky, and any appellate court from any thereof, in any
action or

 
4

--------------------------------------------------------------------------------

 



proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereby irrevocably agree
that all claims in respect of any such action or proceeding may be heard and
determined in such Kentucky state or United States federal courts located in
such jurisdiction.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum.  Participant further agrees that any action related to, or arising out
of, this Agreement shall only be brought by Participant exclusively in the
federal and state courts located in Fayette County, Kentucky.  Nothing in this
Agreement shall affect any right that the Company may otherwise have to bring
any action or proceeding relating to this Agreement in the courts of any
jurisdiction.


Section and Other Headings, Etc.


The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.  In this Agreement all references to “dollars” or “$” are to United
States dollars.


Severability


If any provision of this Agreement, the LTIP or the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions of this Agreement, the LTIP or the Plan, and the Agreement, the LTIP
and the Plan shall be construed and enforced as if such provision had not been
included.


Survival


Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect.


Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.


*           *           *           *           *

 
5

--------------------------------------------------------------------------------

 

Please sign and date this Agreement to acknowledge that you have read the terms
of this Agreement and understand that this LTIP award is subject to the
provisions of the Plan and that you agree to the terms and conditions contained
herein and therein.


LEXMARK INTERNATIONAL, INC.




By:   _______________________________
Jeri L. Isbell
Vice President of Human Resources




EXECUTIVE:




By:  ________________________________
                   [NAME]




Date:  ________________________________
 
 


Designation of Beneficiary


In the event of my death, I hereby designate the following person, as my
beneficiary, to receive any award that becomes payable upon my death pursuant to
this Agreement.  I acknowledge that if I fail to designate a beneficiary, below,
that any award that becomes payable upon my death shall be paid to my estate.
 
 




                                                      ________________________________
(Beneficiary Name)
 
 
6
